DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               TONY E. DORAN and CHARLOTTE DORAN,
                            Appellants,

                                    v.

                PNC BANK, NATIONAL ASSOCIATION,
                            Appellee.

                              No. 4D17-3181

                          [November 1, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 56 2011 CA
002813 AXXXHC.

   Thomas Eross, Jr., and Brittani S. Gross of The Ticktin Law Group,
P.L.L.C., Deerfield, for appellant.

  William L. Grimsley, N. Mark New, II and Kimberly Held Israel of
McGlinchey Stafford, Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.